In a proceeding pursuant to section 50-e of the General Municipal Law, for leave, inter alia, to serve a late notice of claim for damages for personal injury, the City of New York appeals from an order of the Supreme Court, Kings County, dated December 21, 1961, which granted the claimant’s application. Order reversed on the law and the facts, without costs, and application denied. The Special Term’s implicit findings of fact inconsistent herewith are reversed, and new findings are made as indicated herein. The accident occurred on November 2, 1960. Hence, the statutory 90-day period, within which a notice of claim must .be served, expired on January 31, 1961. The application here to serve the late notice was not made until November 1, 1961. No showing was made, however, that the failure to serve the notice within the time prescribed by statute was due to the mental or physical incapacity of the claimant. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.